per curiam;
Se cuestiona ante nos si era procedente una orden de consolidación del Tribunal de Circuito de Apela-ciones respecto a dos recursos de revisión diferentes pre-sentados ante ese foro, mediante los cuales se recurría de dos decisiones distintas del Departamento de Salud, dene-gatorias ambas de los certificados de necesidad y conve-*588niencia solicitados por un hospital para operar camas adi-cionales, en un caso, y por una corporación para prestar servicios de salud en el hogar, en otro.
HH
El 12 de julio de 1996 el Hospital San Francisco, Inc. (en adelante el hospital) presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones, mediante el cual recurría de una resolución emitida el 23 de mayo de 1996 por la Secretaria del Departamento de Salud. En dicha re-solución se le denegó al hospital el certificado de necesidad y conveniencia solicitado para operar cien camas adiciona-les en el hospital. En su recurso de revisión, el hospital adujo la comisión de los errores siguientes:
Primero: La denegación de la petición del certificado de nece-sidad y conveniencia de la proponente es insostenible con la política de salud y con las doctrinas de derecho administrativo que exigen a las agencias consistencia para aplicar de manera uniforme sus resoluciones en cuanto a principios, requisitos, reglamentos y decisiones adoptadas en sus casos adjudicados. Actuó arbitrariamente la Secretaria de Salud al aplicar los si-guientes criterios de manera inconsistente con la norma preva-leciente en el Departamento de Salud:
1. Criterio dé 2.5 camas por 1,000 habitantes.
2. Criterio de 80% de ocupación.
3. Peso de prueba en cuanto a servicios de opositores.
Segundo: La agencia incide en grave error al determinar como un hecho probado que no se brindó información actuarial ni estadística en cuanto a la tasa de ocupación durante el 1995.
Tercero: Erró el Departamento de Salud al limitar el área de servicio de la proponente a la región de Río Piedras y pueblos de Trujillo Alto, Carolina, Río Grande y Canóvanas por ser una conclusión no apoyada en la prueba.
Ese mismo 12 de julio de 1996, San Francisco Home Care, Inc. (en adelante S.F.H.C). presentó también un re-curso de revisión ante el Tribunal de Circuito de Apelacio-nes, mediante el cual recurría de una resolución emitida el 15 de mayo de 1996 por la Secretaria del Departamento de *589Salud. En dicha resolución, se le denegó a S.F.H.C. el cer-tificado de necesidad y conveniencia solicitado para prestar servicios de salud en el hogar en el área de salud de Carolina. En su recurso de revisión, S.F.H.C. adujo la co-misión de los errores siguientes:
Primero: La agencia en el descargo de su función adjudica-tiva actuó de manera arbitraria y caprichosa desatendiendo el cumplimiento del Reglamento Núm. 56 en cuanto a la distribu-ción poblacional por áreas a servir comprendidas en una región de salud, al considerar agencias de salud en el hogar que ubi-can en áreas y/o regiones de salud distintas o fuera del área que propone servir la proponente sin incluir la población que fuera de esas áreas sirven las agencias opositoras. Esta interpreta-ción errónea de la prueba y los requisitos del reglamento tienen el efecto de privarle a la proponente de su derecho constitucio-nal de operar su negocio y brindar servicios de salud a la po-blación necesitada de ellos.
Segundo: La agencia actúa de manera arbitraria y caprichosa al interpretar su propio Reglamento Núm. 56 de Salud en la definición de envejecientes como personas mayores de 65 años de edad, en claro y abierto conflicto con las normas establecidas de derecho sustantivo que regula la materia, tales como la Carta de Derechos, Artículo II de la Constitución, secciones 1 y 2 y la Carta de Derechos de la Persona de Edad Avanzada, 8 L.P.R.A. see. 341.
Tercero: Erró la Secretaria de Salud al acoger unas determi-naciones en cuanto al tercer criterio reglamentario ignorando la prueba presentada por los opositores y la prueba pericial incontrovertida.
El 16 de octubre de 1996 el Procurador General, en re-presentación del Departamento de Salud, solicitó al Tribunal de Circuito de Apelaciones, Circuito Regional I, la con-solidación de los dos recursos de revisión aludidos. Fundamentó su solicitud de consolidación en que los refe-ridos recursos trataban del mismo asunto y que los errores presentados y la discusión de éstos eran iguales. Adujo además, como fundamento, que el hospital y S.F.H.C., re-currentes de epígrafe, tenían la misma representación legal.
*590Mediante Resolución de 30 de diciembre de 1996, noti-ficada el 23 de enero de 1997 y al amparo de la Regla 17 de su reglamento, 4 L.RR.A. Ap. XXII-A, el Tribunal de Cir-cuito de Apelaciones, Circuito Regional I, ordenó la conso-lidación de ambos recursos de revisión, por éstos tratar sobre la misma controversia de hechos y de derecho.
El 27 de febrero de 1997 el peticionario de epígrafe, Pro-grama de Servicios de Salud en el Hogar San Lucas (en adelante el peticionario) presentó ante el Tribunal de Cir-cuito de Apelaciones una moción para solicitar la reconsi-deración de su dictamen de consolidación. El peticionario fundamentó su solicitud en que a la luz de las disposiciones aplicables contenidas en el Reglamento del Secretario de Salud Núm. 56, Reglamento Núm. 3335 del Departamento de Estado de 15 de agosto de 1986, conforme a las cuales serían evaluados los recursos, estos casos involucraban cuestiones de hecho y de derecho de distinta naturaleza. Según el peticionario, “a uná propuesta presentada por un hospital para añadir camas, le son aplicables unos criterios de evaluación que resultan ser evidentemente opuestos a los criterios aplicables a mía propuesta presentada por una agencia de servicios de salud en el hogar. En virtud de lo cual, el análisis del Tribunal tendría que ser necesaria-mente distinto en cada caso”.
Por su parte, el hospital y S.F.H.C. presentaron el 25 de febrero de 1997, ante el Tribunal de Circuito de Apelacio-nes, una Moción en Torno a Consolidación de Recursos. En ésta solicitaron al tribunal la separación de los recursos para evitar cualquier confusión que pudiera ser provocada por la consideración conjunta de éstos. Basaron su solici-tud en que los asuntos, los errores planteados y su discu-sión resultaban ser totalmente diferentes en cada caso.
El 1ro de abril de 1997 el Tribunal de Circuito de Ape-laciones emitió una resolución, notificada y archivada en autos copia de su notificación el 9 de abril de 1997, en la cual declaró no ha lugar las respectivas solicitudes del pe-ticionario y del hospital y S.F.H.C.
*591El peticionario acudió ante nos, el 30 de abril de 1997, mediante solicitud de certiorari y adujo la comisión del error siguiente:
Erró el Tribunal de Circuito al ordenar la consolidación de los recursos del epígrafe por, supuestamente, ambos tratar sobre la misma controversia de hechos y de derecho.
Mediante Resolución de 30 de mayo de 1997, notificada y archivada en autos con copia de su notificación el 2 de junio de 1997, declaramos no ha lugar la solicitud de cer-tiorari del peticionario por entender inicialmente que exis-tía incumplimiento con nuestro reglamento.
Luego, mediante Resolución de 30 de junio de 1997, no-tificada y archivada en autos copia de su notificación el 2 de julio de 1997, aclarado que no hubo realmente un in-cumplimiento con nuestro reglamento, declaramos con lu-gar la solicitud de reconsideración presentada por el peti-cionario el 10 de junio de 1997.(1) En la referida resolución concedimos un término de treinta (30) días al Procurador General para que mostrase causa, si alguna tuviese, por la cual no debía reconsiderarse y revocar el dictamen del Tribunal de Circuito de Apelaciones. Además, ordenamos al peticionario someter durante el mismo término una copia de las resoluciones pertinentes de la Secretaria del Depar-tamento de Salud emitidas el 15 y 23 de mayo de 1996.
En cumplimiento con nuestra resolución, el 11 de julio de 1997 el peticionario sometió copias de las referidas re-soluciones de la Secretaria del Departamento de Salud, así como de los informes del oficial examinador en los cuales dichas resoluciones se basaron. Por su parte, el 4 de agosto de 1997 el Procurador General presentó un escrito en cum-plimiento de nuestra orden de mostrar causa. Con el bene-ficio de ambas comparecencias, pasamos a resolver.
*592[ — i HH
Para darle concreción al principio rector de las Reglas de Procedimiento Civil que predica la solución justa, rápida y económica de todo procedimiento(2) existe el mecanismo de consolidación. Este permite que el tribunal una dos o más pleitos ante su consideración para fines de su tramitación o únicamente para fines del juicio. J. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, pág. 199. La consolidación tiene como finalidad “ ‘evitar la proliferación de acciones, lograr la economía procesal y evitar la indeseable probabilidad de que surjan fallos incompatibles relacionados con un mismo incidente’ ”. Vives Vázquez v. E.L.A., 142 D.P.R. 117, 125 (1996). Véase Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989).
El mecanismo de consolidación surge de la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual establece lo siguiente:
Cuando estén pendientes ante el tribunal pleitos que envuel-van cuestiones comunes de hechos o de derecho, éste podrá or-denar la celebración de una sola vista o juicio de cualquiera o de todas las cuestiones litigiosas envueltas en dichos pleitos; podrá ordenar que todos los pleitos sean consolidados; y podrá, a este respecto, dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación(3)
De la redacción de la regla surge que existen dos requisitos para que proceda inicialmente una solicitud de consolidación: (1) que los casos presenten cuestiones comunes de hecho o de derecho, y (2) que éstos estén pendientes ante el tribunal. En nuestro sistema judicial unificado la *593frase “[c]uando estén pendientes ante el tribunal”, conte-nida en la Regla 38.1 de Procedimiento Civil, supra, sólo requiere que los casos que han de ser consolidados se ha-yan presentado y su trámite esté pendiente ante alguna de las salas del Tribunal de Primera Instancia. Vives Vázquez v. E.L.A., supra, pág. 125.
En Vives Vázquez v. E.L.A., supra, págs. 125-126, señalamos que para que proceda la consolidación de acciones o recursos no es necesario que la totalidad de las cuestiones de hecho y de derecho de éstos sean idénticas. De ahí que la existencia de consideraciones particulares sólo para algunos de los casos no impide que se conceda la consolidación. Skirvin v. Mesta, 141 F.2d 668 (10mo Cir. 1944). Tampoco se requiere que tanto las cuestiones de hecho como las de derecho sean comunes en los casos que vayan a consolidarse, siendo suficiente que haya similaridad en una u otra. La consolidación tampoco depende de que exista identidad entre las partes en los pleitos a consolidar, aunque es un aspecto que puede pesar sobre el ánimo del juzgador al decidir si procede la consolidación. In re New York Asbestos Litigation, 145 F.R.D. 644 (1993); Cruz v. Robert Abbey, Inc. 778 F. Supp. 605 (E.D. N.Y. 1991); Thayer v. Shearson, Loeb, Rhoades, Inc., 99 F.R.D. 522 (1983).
En la jurisprudencia federal se ha resuelto que al deci-dir sobre una solicitud de consolidación, el juzgador debe considerar si ésta propenderá a una resolución justa, rá-pida y económica de las acciones. Igualmente debe consi-derar si la consolidación tiende a evitar resultados incompatibles entre las distintas disputas que presenten cuestiones similares de hecho o de derecho. Vives Vázquez v. E.L.A., supra, pág. 136, citando a Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492 (11mo Cir. 1985).(4)
*594Es importante señalar que uná determinación judicial inicial sobre una solicitud de consolidación, efectuada luego de un análisis ponderado de la totalidad de las circunstancias de los casos cuya consolidación se solicita, merecerá gran deferencia por parte del tribunal que la revise. Sólo será alterada cuando se haya omitido considerar algún factor importante o cuando de alguna otra forma se incurra en un abuso de discreción. Vives Vázquez v. E.L.A., supra, pág. 142. Por lo tanto, aunque un tribunal tiene discreción para ordenar la consolidación de dos o más recursos, la determinación emitida por éste a tales efectos merecerá deferencia por parte del tribunal que la revise, si tal determinación fue efectuada luego del referido análisis ponderado.
En el caso de autos, de la Resolución de 30 de diciembre de 1996, emitida por el Tribunal de Circuito de Apelacio-nes, que ordenó la consolidación de los recursos de revi-sión, no se desprende que se haya efectuado el susodicho análisis ponderado de la totalidad de las circunstancias de los casos cuya consolidación se solicita.(5) El Tribunal de Circuito de Apelaciones abusó de su discreción al ordenar la consolidación de los recursos. Luego del referido análi-sis, concluimos que no procedía tal consolidación. Veamos.
Las cuestiones de hecho y de derecho en los recursos de revisión del caso de epígrafe no son comunes; ni siquiera son similares. Está claramente ausente el requisito esen-cial para que proceda a ordenarse la consolidación solicitada. Aunque a los recurrentes, el hospital y S.F.H.C., les fueron denegadas respectivas solicitudes de certificado *595de necesidad y conveniencia, sus recursos de revisión ante el foro apelativo eran esencialmente diferentes. En el re-curso de revisión presentado por el hospital ante el Tribunal de Circuito de Apelaciones, éste solicitaba la revisión de la denegatoria de un certificado de necesidad y conve-niencia para operar cien camas adicionales. Por otro lado, en el recurso de revisión presentado por S.F.H.C. ante el Tribunal de Circuito de Apelaciones, éste solicitaba la re-visión de la denegatoria de un certificado de necesidad y conveniencia para prestar servicios de salud en el hogar en el área de salud de Carolina. Se trata evidentemente de dos asuntos muy diferentes entre sí, que involucran a dos instituciones de naturaleza distinta.
Más aún, los errores planteados por el hospital y S.EH.C., y la discusión de éstos en sus respectivos recursos de revisión ante el Tribunal de Circuito de Apelaciones tampoco son comunes ni similares. Dichos errores, relati-vos a cómo la Secretaria de Salud(6) aplicó los criterios re-glamentarios pertinentes para evaluar las respectivas so-licitudes de certificados de necesidad y conveniencia, tratan sobre criterios diferentes, según el tipo de facilidad de salud, servicio o equipo que se desee establecer.(7)
*596Aunque en ambos recursos se recurre de una denegato-ria de certificados de necesidad y conveniencia, dichos cer-tificados fueron solicitados para asuntos diferentes, a los cuales aplican criterios específicos diferentes. A una pro-puesta presentada por un hospital para añadir camas, le aplican unos criterios de evaluación distintos a los criterios aplicables a una propuesta presentada por una entidad para establecer una agencia de servicios de salud en el hogar. Por lo tanto, el análisis del Tribunal de Circuito de Apelaciones tendría que ser distinto en cada caso.
Por otro lado, la consolidación no asegura la solución justa, rápida y económica de los casos. Por el contrario, la consolidación de éstos puede provocar confusión al tribunal al momento de evaluar la evidencia que forma parte del expediente administrativo en cada caso. Como señala el peticionario, la prueba desfilada por cada proponente du-rante los procedimientos adjudicativos ante la agencia ad-ministrativa es completamente distinta en uno y otro caso, como tiene que ser, en vista de que los criterios específicos de evaluación aplicables son distintos para cada caso. No se adelanta nada procesalmente con la consolidación de los casos en cuestión, ya que la adecuada adjudicación de éstos requiere la evaluación por el tribunal de prueba distinta en cada caso. En cambio, se crea el riesgo de confusión.
En vista de lo anterior, es claro que no procedía la con-solidación de los recursos de revisión aludidos.
*597Por todo lo antes expuesto, se expedirá el certiorari soli-citado ante nos y se dictará sentencia para revocar la con-solidación de los recursos de revisión de epígrafe, según dis-puesta en las Resoluciones de 30 de diciembre de 1996 y de 1ro de abril de 1997 del Tribunal de Circuito de Apelacio-nes, Circuito Regional I de San Juan. Se instruirá al Tribunal de Circuito de Apelaciones a que considere separada-mente los referidos recursos de revisión.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente.
— O —

 Resolución del Tribunal de 30 de junio de 1997; los Jueces Asociados Señores Rebollo López y Hernández Denton no intervinieron.


 Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 La redacción de la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, corresponde sustancialmente a la Regla 42(a) de las Reglas federales de Procedi-miento Civil, 42 U.S.C. Por tal razón, recurriremos a la jurisprudencia interpretativa de la Regla 42(a) federal como fuente persuasiva.


 Véase Vives Vázquez v. E.L.A., 142 D.P.R. 117, 127-132 (1996), donde este Tribunal discute otros criterios cuya aplicación podría ayudar a guiar el criterio del juzgador al resolver solicitudes de consolidación, según la jurisprudencia federal.


 El Tribunal de Circuito de Apelaciones ordenó la consolidación de los referi-dos recursos de revisión fundamentando su orden solamente en que ambos recursos trataban sobre la misma controversia de hecho y de derecho. Debemos señalar que en su Resolución de 30 de diciembre de 1996 el Tribunal de Circuito de Apelaciones ordenó la consolidación al amparo de la Regla 17 de su reglamento, 4 L.RR.A. Ap. XXII-A. Dicha regla trata sobre la consolidación de apelaciones de una sentencia. Este no es el caso ante nos. Aquí se trata de dos recursos de revisión de decisiones administrativas, en los cuales se recurren de dos resoluciones distintas emitidas por la Secretaria de Salud.


 El Art. 3 de la Ley Núm. 2 de 7 de noviembre de 1975 (24 L.P.R.A. sec. 334b), según enmendado dispone, en lo pertinente, que el Secretario de Salud establecerá mediante reglamento los criterios para expedir o denegar el certificado de necesidad y conveniencia.


 El Art. VI del Reglamento del Secretario de Salud Núm. 56, Reglamento Núm. 3335 del Departamento de Estado de 15 de agosto de 1986, establece los cri-terios específicos que el Secretario de Salud utilizará al evaluar una solicitud de certificado de necesidad y conveniencia, adicionales a las guías generales sobre eva-luación de solicitudes que provee el Art. V de este Reglamento, supra. Las referidas guías generales aplican al evaluar cualquier solicitud de certificado de necesidad y conveniencia. Sin embargo, los criterios específicos dependerán del tipo de facilidad de salud, servicio o equipo que se desee establecer. Para un hospital general, los criterios específicos, según el Art. VI del Reglamento Núm. 56, supra, pág. 19, son los siguientes:
“1. Se considerará una norma de 2.5 camas de cuidado agudo general por cada 1,000 habitantes.
“2. No se establecerá hospital alguno a menos que los establecidos en el área de servicios de salud estén operando en un 80% de ocupación anual.
*596“3. La facilidad propuesta no debe estar a más de 30 minutos mediante trans-portación por automóvil de la población primaria a ser servida.”
Para programas de servicios de salud en el hogar, los criterios específicos según el artículo VI del Reglamento Núm. 56, supra, pág. 23, son los siguientes:
“1. El área geográfica servida por una agencia de salud del hogar debe coinci-dir con una (1) de las áreas de salud del Departamento de Salud.
“2. La relación de la población por agencias de salud en el hogar será de una agencia por cada 6,000 envejecientes.
“3. No se considerarán oficinas adicionales en un área de servicio hasta tanto las oficinas existentes en esa área hayan alcanzado o sobrepasado un total de qui-nientos (500) pacientes atendidos durante el año.”